By the WHOLE COURT.
PROYOSTY, C. J.
The trial judge having overruled a plea to his jurisdiction ratione personae, the defendant has applied to this court for the writs of certiorari and prohibition.
Defendant is a foreign corporation. The suit was brought in the parish of Orleans where the office having supervision of all the affairs of defendant in the state is kept. Defendant contends that the suit, being ex de-licto, should have been brought either in the parish of Jefferson, where the cause of action arose, or .in the parish of Iberville, where the agent appointed by defendant for service of process resides.
The suit is in damages and for an injunction, on the complaint that the defendant operates a plant for the storage of oil and gasoline in proximity to the homes of plaintiffs without having conformed with the requirements of the fire marshal, thereby damaging plaintiffs, and endangering their lives and property.
[1] The matter is governed by Act 179, p. 334, of 191S; and the difficulty arises from a conflict between subdivisions (d) and (f) of paragraph (6) of section 1 of the act. Subdivision (d) provides that the venue for suits of this kind shall be either in the parish where the cause of action arose, 'or in the parish of the corporation’s agent for service of process; whereas, subdivision (f) provides that the venue of such suits shall be either in the parish of the domicile of the corporation, or where the cause of action arose.
The latter subdivision, being the last expression of legislative will, must control.
The probability is that the intention was that subdivision (f) should apply only to domestic corporations; for it speaks of the venue being in the parish of the domicile of the corporation — a thing improbable in the case of a foreign corporation, since a foreign corporation, so called, has no domicile in the state, unless rechartered in the state, and it says nothing of the venue being in the parish of the domicile of the agent appointed for service of process — an omission very natural' and to be expected in a law providing for suits against domestic corporations, since domestic corporations have no such agent, but strange in a law providing for suits against foreign corporations which are required to have such an agent for the purposes of suit; but the contrary explicit expression must control.
[2] Defendant’s learned counsel contends that by “main office” is meant “the office at which the company maintains its agent fox-service of process.’; This contention is without merit; since there is nothing in the law requiring an office to be maintained for such agent, and nothing in the pleadings or in the evidence to indicate that defendant maintains such an office. Manifestly, in the absence of any proof to the contrary, the office having supervision of all the affairs of the defendant in the state must be held to be its main office in the state.
The present application for writs is rejected at applicant’s cost.